An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-679
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 16 December 2014


STATE OF NORTH CAROLINA

      v.                                      Yadkin County
                                              No. 13 CRS 604
TIFFANY NICOLE WYSE



      Appeal by defendant from judgment entered 29 January 2014

by Judge William Z. Wood, Jr. in Yadkin County Superior Court.

Heard in the Court of Appeals 10 November 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Kevin G. Mahoney, for the State.

      Anna S. Lucas for defendant-appellant.


      ELMORE, Judge.


      On   27    January    2012,    defendant      pled   guilty     to    assault

inflicting      serious    bodily   injury    in   Guilford     County     Superior

Court.      The trial court sentenced defendant to                  19-23 months

imprisonment, but suspended the sentence and placed defendant on

supervised probation for 36 months.

      Defendant’s probation was transferred to Yadkin County.                      On

27   September      2013,    defendant’s       probation     officer       filed   a
                                      -2-
violation report alleging defendant willfully violated several

conditions of her probation.          The matter came on for hearing on

29 January 2014.          The trial court found defendant willfully

violated the conditions of probation and activated her suspended

sentence.   Defendant gave notice of appeal in open court.

      Counsel appointed to represent defendant has been unable to

identify any issue with sufficient merit to support a meaningful

argument for relief on appeal and asks this Court to conduct its

own   review   of   the    record    for    possible   prejudicial   error.

Counsel has shown to the satisfaction of this Court that she has

complied with the requirements of Anders v. California, 386 U.S.

738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99,

331 S.E.2d 665 (1985), by advising defendant of her right to

file written arguments with this Court and providing her with

the documents necessary for her to do so.

      Defendant has not filed any written arguments on her own

behalf with this Court and a reasonable time in which she could

have done so has passed.            In accordance with Anders, we have

fully examined the record to determine whether any issues of

arguable merit appear therefrom.            We have been unable to find

any possible prejudicial error and conclude that the appeal is

wholly frivolous.
                          -3-




Affirmed.

Judges STEELMAN and DILLON concur.

Report per Rule 30(e).